          Case 1:19-cr-00397-CKK Document 5 Filed 12/06/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :
                                                      :
              v.                                      :       CR. NO. 19-397 (CKK)(RMM)
                                                      :
MARK A. FLETCHER,                                     :
                                                      :
                   Defendant.                         :

   GOVERNMENT=S MEMORANDUM IN SUPPORT OF PRE-TRIAL DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its oral motion that

the defendant be detained pending trial pursuant to 18 U.S.C. § 3142 (f)(1)(E) and 18 U.S.C. §

3142 (d)(1)(A)(iii) of the federal bail statute. The government requests that the following points

and authorities, as well as any other facts, arguments and authorities presented at the detention

hearing, be considered in the Court’s determination regarding pre-trial detention.

                                     I. Procedural History

       At the initial appearance on December 2, 2019, the government orally moved for detention

pending trial pursuant to the above-referenced provisions of the federal bail statute, which was

granted by the Court. The Court set a detention hearing for Monday, December 9, 2019. On

December 3, 2019, the grand jury returned an indictment charging the defendant with one count

of Unlawful Possession of a Firearm and Ammunition by a Person Convicted of Crime Punishable

by Imprisonment for a Term Exceeding One Year, in violation of Title 18 U.S.C. § 922(g)(1).

                              II. Legal Authority and Argument

       As a preliminary matter, the “rules concerning the admissibility of evidence in criminal

trials do not apply to the presentation and consideration of information at the [detention] hearing.”
            Case 1:19-cr-00397-CKK Document 5 Filed 12/06/19 Page 2 of 7



18 U.S.C. § 3142(f). The parties may proceed by way of proffer and hearsay is permitted. Id.;

United States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir. 1996). Moreover, the government is not

required to “spell out in precise detail how the government will prove its case at trial, nor specify

exactly what sources it will use.” United States v. Martir, 782 F.2d 1141, 1145 (2d Cir. 1986);

United States v. Williams, 798 F. Supp. 34, 36 (D.D.C. 1992). A pretrial detention hearing should

not be used as a discovery device and cross-examination should be limited to the disputed issues,

since the detention hearing is not to be turned into a mini-trial and is not to be used as a subterfuge

to obtain discovery. Smith, 79 F.3d at 1210, see also Williams, 798 F. Supp. at 36.

       There are four factors under Section 3142(g) that the Court should analyze in determining

whether to detain the defendant pending trial: (1) the nature and circumstances of the offense

charged; (2) the weight of the evidence against the defendant; (3) his history and characteristics;

and (4) the nature and seriousness of the danger to any person or the community that would be

posed by his release. See 18 U.S.C. ' 3142(g). A review and understanding of the facts and

circumstances in this case require the Court to conclude that there is no condition or combination

of conditions that would assure the safety of the community. Therefore, the defendant should be

detained. See 18 U.S.C. ' 3142(e)(1).

       A.      Nature and Circumstances of the Offenses Charged

       On November 26, 2019, at approximately 2:14 PM, Metropolitan Police Department

(“MPD”) Fourth District officers responded to 333 Hawaii Avenue, NE, Washington, D.C., for

the report of a shooting. Once on scene, officers came into contact with the defendant inside of

the barbershop at the mentioned address. The defendant was found to be suffering from gunshot

wounds to the right side of his chest. The defendant was transported to an area hospital for


                                                  2
            Case 1:19-cr-00397-CKK Document 5 Filed 12/06/19 Page 3 of 7



treatment of his injuries.

       MPD Detectives Norris and Whittington responded to the scene of the shooting and

observed a Gold Dodge Caravan bearing DC Tags EK3890 sitting in front of the 333 Hawaii Ave,

N.E., with damage to the front bumper, nine (9) bullet holes concentrated on the passenger side of

the windshield, and one (1) bullet hole in the hood of the vehicle. Detective Norris made contact

with the driver of the vehicle and learned that the driver and the defendant were driving past

Archbishop Carroll High School, located at 4300 Harewood Road, N.E., Washington, D.C., when

they stopped at the intersection of 2nd Street, N.E. and Taylor Street, N.E.

       At that time, the driver stated that it heard a loud screech of a vehicle and then several

gunshots rang out. The driver stated that it ducked down to avoid gunfire before attempting to

flee from the intersection. The driver stated that after the gunfire stopped, it noticed that the

defendant was struck by gunfire and so the driver drove down Taylor Street, N.E. before coming

to a stop in the parking lot of 333 Hawaii Ave, N.E., in front of the 7-Eleven store. According to

the driver, the defendant then ran out of the vehicle and into a barbershop located in the shopping

center, before collapsing on the floor of the barbershop. Law enforcement officers were able to

corroborate the driver’s statements through video surveillance obtained from the area of the

shooting.

       MPD Detective Boehler responded to the hospital to follow-up with the defendant.

Detective Boehler learned that the defendant had two gunshot wounds to his body: one to his right

upper chest near his right shoulder, and on his right chest below his right armpit. Detective

Boehler and Sgt. Modl interviewed the defendant, the substance of which was captured on body

worn camera footage. The defendant advised that he has been out of prison for three months and


                                                 3
            Case 1:19-cr-00397-CKK Document 5 Filed 12/06/19 Page 4 of 7



had been imprisoned in relation to a gun charge. The defendant advised that he met with his

probation officer earlier the same day. The defendant largely corroborated the version of events

described by the driver. The defendant also denied being a gang member and stated that he does

not know who would want to hurt him.

       Consent to search and process the vehicle was given by the registered owner of the Dodge

Caravan. During the processing of the vehicle, ten (10) bullet fragments were recovered from the

front and rear passenger side of the vehicle. A final sweep of the vehicle was conducted to ensure

that all evidence was recovered. During this final sweep, a black Glock 27 Gen 4 .40cal with

obliterated serial numbers was located underneath a coat behind the driver’s seat. The firearm

was laying with the barrel facing towards the front of the car with the butt of the handle facing the

passenger seat. Notably, the front passenger seat was leaned back to a point where it was mostly

in the second row of the vehicle and the recovered pistol would be easily accessible to the front

passenger of the vehicle, but difficult for the driver to access the weapon due to the placement of

the firearm. The firearm was loaded with one (1) round of ammunition in the chamber and

thirteen (13) rounds in the magazine.

       On November 27, 2019, the firearm and magazine were submitted to the Department of

Forensic Sciences for latent fingerprint examination. The analyst was able to recover a latent

print form the left side of the recovered magazine near the base. The fingerprint was identified

as belonging to the defendant.

       B.      Weight of the Evidence Against the Defendant

       The second factor to be considered, the weight of the evidence, also clearly weighs in favor

of detention. The evidence against the defendant is strong. The defendant came to the attention


                                                 4
            Case 1:19-cr-00397-CKK Document 5 Filed 12/06/19 Page 5 of 7



of law enforcement as the victim of a shooting incident. During the investigation of the shooting,

officers recovered a loaded firearm from the vehicle in which the defendant was passenger at the

time of the shooting. Due to the circumstances surrounding the recovery of the firearm, including

the placement of the gun and the ease of access to the firearm based on the defendant’s presence

in the vehicle, the defendant was suspected to have been in possession of the firearm. The firearm

and magazine were submitted to the Department of Forensic Sciences for latent fingerprint

examination and the fingerprint recovered matched the defendant.         At the time that it was

recovered, the firearm was loaded with one (1) round of ammunition in the chamber and thirteen

(13) rounds in the magazine.

       C.        The Defendant’s History and Characteristics

       The third factor, the history and characteristics of the person, similarly weigh in favor of

the detention.     The nature of the defendant’s criminal conduct has remained completely

undeterred as evidenced by the defendant being charged by indictment with his second felony

offense involving a firearm – this time while on supervision. The defendant has a prior conviction

for Unlawful Possession of a Firearm (Prior Conviction) which was disposed of on August 22,

2019. The defendant was released from imprisonment in this matter on August 29, 2019.

Additionally, at the time of this offense the defendant was on pretrial release in D.C. Superior

Court case number 2019 CMD 14873, with charges of Unlawful Entry and Attempted Threats to

Do Bodily Harm. In that case, the defendant failed to report for drug testing and failed to contact

Pretrial Services after his release as instructed. The government further directs the Court’s

attention to additional information contained on page 5 of the defendant’s Pretrial Services Agency

report, which is relevant to the Court’s bond analysis in this matter. The government submits that


                                                5
            Case 1:19-cr-00397-CKK Document 5 Filed 12/06/19 Page 6 of 7



the defendant should not be released.

       D.      Danger to the Community

       The fourth factor, the nature and seriousness of the danger to any person or the community

posed by the defendant’s release, also weighs in favor of detention. At the time of the charged

offense, the defendant was (and remains) on supervised probation in D.C. Superior Court case

number 2018 CF2 15445, in relation to a conviction for the same charge in the instant case –

Unlawful Possession of a Firearm.

       The defendant’s supervision in the case began on August 29, 2019, and is scheduled to end

on December 28, 2020. According to the Pretrial Services Agency Report, the defendant’s

compliance has been spotty with alleged violations for suspected drug use, failures to show up for

community service orientation and drug testing and failures to obey all laws. Specifically, the

instant case represents the defendant second arrest while on supervision for a period of only three

(3) months. Three Notices of Non-Compliance/Alleged Violations Reports have been filed in the

defendant’s supervision case, one of which relates to his failure to charge his GPS device. These

matters remain pending before the D.C. Superior Court.

       The defendant also has a prior conviction for Attempted Robbery from 2016, for which he

received a Youth Rehabilitation Act set aside. In that case, the defendant, along with three

accomplices, robbed a convenience store at gunpoint. Thus, the government submits that the

defendant presents a clear danger to the community.


                                        III. Conclusion

       The government respectfully requests that the Court issue an Order granting its motion that

the defendant be held without bond pending trial.

                                                6
          Case 1:19-cr-00397-CKK Document 5 Filed 12/06/19 Page 7 of 7



                                                   Respectfully submitted,



                                                   JESSIE K. LIU
                                                   UNITED STATES ATTORNEY
                                                   D.C. Bar No. 472-845

                                            By:            /s/
                                                   LISA NICOLE WALTERS
                                                   D.C. Bar No. 974-492
                                                   Assistant United States Attorneys
                                                   555 Fourth Street, N.W., Fourth Floor
                                                   Washington, D.C. 20530
                                                   Telephone: (202) 252-7499
                                                   E-mail: Lisa.Walters@usdoj.gov



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel, Steven Brennwald via the Electronic Case Filing (ECF) system, this 6th day of December,
2019.

                                                        /s/
                                                   Lisa N. Walters
                                                   Assistant United States Attorney




                                               7
